DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
Response to Amendment
Applicant’s amendments to claims 1 and 3 filed on 09/16/2022 are acknowledged by the examiner. 
Claims 1-20 are pending in the application. 
Claims 1-20 are currently under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of the amendments, the office action has been updated. Hicks is no longer being used as the primary reference, and thus the arguments regarding the Hicks reference is moot. See updated office action below. 
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Regarding claim 1, “a distal region of the forefoot portion,” on page 7 line 1 should be read as “the distal region of the forefoot portion.” 
Regarding claim 1, “so that the forefoot flap contacts the dorsum of the foot, separates and protects the dorsum from the strap, distributes pressure applied by the strap to the dorsum,…resist movement of the foot…” on page 6 lines 17-19 and page 7 lines 1-2 should be read as “so that the forefoot flap is configured to contact the dorsum of the foot, separate and protect the dorsum from the strap, distribute pressure applied by the strap to the dorsum,…resist movement of the foot…”
Regarding claim 1, “contacts the dorsum of the foot of the individual,” on page 7 lines 5-6 should be read as “is configured to contact the dorsum of the foot of the individual.” 
Regarding claim 3, “the anterior opening within the forefoot,” on page 9 line 9 should be read as “the anterior opening within the forefoot portion.” 
Regarding claim 3, “overlaps the dorsum of the foot…” on page 9 lines 9-10 should be read as “is configured to overlap the dorsum of the foot…” 
Regarding claim 3, “a distal region of the forefoot portion,” on page 9 line 18 should be read as “the distal region of the forefoot portion.” 
Regarding claim 3, “contacts the dorsum of the foot…” on page 10 line 3 should be read as “is configured to contact the dorsum of the foot…” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamont (US 5,226,245) in view of Varn (US 5,569,174).
Regarding claim 1, Lamont discloses a protective boot (18) configured to be worn on a human foot and lower leg of an individual while reclining to support a lower leg, heel, and foot of the individual while reclining to reduce a risk of foot drop and heel pressure ulcers (see Figs. 3-4 and Col. 1 lines 7-20 and Col. 2 lines 4-12; boot 18 is configured to be worn on the foot and lower leg of an individual while reclining, as they are in bed, to support and reduce the risk of foot drop and heel pressure ulcers), the boot (18) comprising:
a leg portion (19) and a forefoot portion (29) contiguous with and projecting from the leg portion (19) (see Fig. 3; boot 18 has an upper portion 19, which receives the leg of a user, thus a leg portion, and a foot portion 29, which receives the forefoot of a user, and foot portion 29 is contiguous with and projects from the upper portion 19), the forefoot portion (29) having a distal region (23) and oppositely-disposed first and second forefoot lateral regions that extend from the distal region (23) of the forefoot portion (29) (see Annotated Fig. 3 of Lamont; the first and second forefoot lateral regions that extend from the distal region 23 is highlighted and labeled in the figure, as these regions are two opposite side regions of foot portion 29); 
a continuous cavity within the leg (19) and forefoot portions (29) of the boot (18), the cavity being complementary in size and shape to receive and support the lower leg and the foot of the individual while supporting the foot of the individual in an upright position (see Annotated Fig. 3 of Lamont and Fig. 4; the continuous cavity is labeled as cavity in Annotated Fig. 3, which is the empty space that is within the upper portion 19 and foot portion 29 that receives the leg and foot of the user, and thus is complementary in size and shape to receive and support the lower leg and foot in an upright position, as seen in Fig. 4);
a rim that borders an anterior opening to the cavity including the first and second forefoot lateral regions of the forefoot portion (29) (see Annotated Fig. 3 of Lamont; the rim that borders an anterior opening, labeled in Annotated Fig. 3 of Lamont as the 1st and 2nd anterior openings, to the cavity including the first and second forefoot lateral regions of foot portion 29 is labeled in Annotated Fig. 3 of Lamont), a portion of the anterior opening within the forefoot portion (29) being between the first and second forefoot lateral regions (see Annotated Fig. 3 of Lamont; the anterior opening labeled in Annotated Fig. 3 is within the foot portion 29 being between the first and second forefoot lateral regions, specifically labeled as the 2nd anterior opening), the first and second forefoot lateral regions of the forefoot portion (29) being sized so that neither of the first and second forefoot lateral regions is of sufficient size to be able to entirely close the portion of the anterior opening within the forefoot portion (29) or to be folded onto each other to entirely close the portion of the anterior opening within the forefoot portion (29) or completely cover an entirety of a dorsum of the foot of the individual within the cavity (see Annotated Fig. 3 of Lamont; the forefoot lateral regions of foot portion 29 are sized so that neither of the forefoot lateral regions are of sufficient size to be able to entirely close the portion of the anterior opening within the foot portion 29 or neither of the forefoot lateral regions are of size to be folded onto each other to entirely close the portion of the anterior opening or neither of the forefoot lateral regions are of size to completely cover an entirety of a dorsum of the foot within the cavity, as boot 18 is an open-toed design); and 
a single forefoot flap (31) extending from the first forefoot lateral region and extending to the second forefoot lateral region (see Annotated Fig. 3 of Lamont; foot strap 31 is a single forefoot flap and extends from the first forefoot lateral region to the second forefoot lateral region as labeled in Annotated Fig. 3 of Lamont) and spanning the portion of the anterior opening in the forefoot portion (29) (see Annotated Fig. 3 of Lamont; foot strap 31 spans or extends across the length of the portion of the anterior opening in the foot portion 29); and 
wherein the forefoot flap (31) is the only flap of the boot (18) that extends from either of the first and second forefoot lateral regions (see Annotated Fig. 3 of Lamont; foot strap 31 is the only flap of boot 18 that extends from the first and second forefoot lateral regions as seen in the Fig. 3), spans the anterior opening of the forefoot portion (29) (see Annotated Fig. 3 of Lamont; foot strap 31 is the only flap of boot 18 that spans the anterior opening of foot portion 29), and contacts the dorsum of the foot of the individual within the cavity of the boot (18) (see Figs. 3-4; foot strap 31 is the only flap of boot 18 that contacts the dorsum of the foot of the individual within the cavity).
Lamont does not disclose a strap connecting the first and second forefoot lateral regions of the forefoot portion, entirely spanning the portion of the anterior opening in the forefoot portion spanned by the forefoot flap, overlapping the forefoot flap, and traversing an exterior surface of the forefoot flap so that the forefoot flap contacts the dorsum of the foot, separates and protects the dorsum from the strap, distributes pressure applied by the strap to the dorsum and, in combination with the distal region of the forefoot portion, resists movement of the foot in the dorsiflexion and plantarflexion directions. 
However, Varn teaches an analogous single forefoot flap (34) comprising a strap (36) connecting the first and second forefoot lateral regions of the forefoot portion (see Annotated Fig. 4 of Varn; strap 36 connects the first and second forefoot lateral regions, which are the opposite side regions of boot 32), entirely spanning the portion of the anterior opening in the forefoot portion spanned by the forefoot flap (34) (see Annotated Fig. 4 of Varn; strap 36 entirely spans or entirely extends across a portion of the anterior opening that is spanned by the top access flap 34 as strap 36 goes around flap 34), overlapping the forefoot flap (34) (see Fig. 4; strap 36 overlaps the top access flap 34), and traversing an exterior surface of the forefoot flap (34) so that the forefoot flap (34) contacts the dorsum of the foot (see Fig. 4; strap 36 overlaps and traverses an exterior surface of the top access flap 34 so that top access flap 34 is in contact with the dorsum of the user’s foot), separates and protects the dorsum from the strap (36) (see Fig. 4; top access flap 34 separates and protects the dorsum from strap 36), distributes pressure applied by the strap (36) to the dorsum (see Fig. 4; strap 36 are used to secure boot 32 to the foot and ankle of a patient, and thus since top access flap 34 separates the dorsum of the foot from strap 36, top access flap 34 is capable of distributing pressure applied by strap 36 to the dorsum) and, in combination with a distal region of the forefoot portion, resists movement of the foot in the dorsiflexion and plantarflexion directions (see Fig. 4; strap 36 secures boot 32 to the foot and ankle of the user and applies pressure to flap 34 depending on how tight the strap 36 is applied, and thus the flap 34 and distal region of the forefoot portion resists movement of the foot in dorsiflexion and plantarflexion directions from the pressure applied via strap 36), providing to secure the boot to the foot and ankle of the patient (see Col. 2 lines 22-23), and so that the flap of the boot does not come undone and is more secure and in place when worn on the foot of a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the outer surface of the individual forefoot flap (31 of Lamont) with a strap as taught by Varn to have provided an improved protective boot that secures the boot to the foot and ankle of the patient (see Col. 2 lines 22-23), and so that the flap of the boot does not come undone, and is more secure, and in place when worn on the foot of a user. 

    PNG
    media_image1.png
    589
    503
    media_image1.png
    Greyscale

Annotated Fig. 3 of Lamont. 

    PNG
    media_image2.png
    448
    464
    media_image2.png
    Greyscale

Annotated Fig. 4 of Varn. 
Regarding claim 2, Lamont in view of Varn discloses the invention as discussed in claim 1. 
Although Lamont in view of Varn does not explicitly disclose wherein the first and second forefoot lateral regions are equal in size, it is noted that the applicant does not indicate that the claimed dimension is used for a particular purpose, solves a stated problem, or is otherwise critical. Therefore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sizes of the first and second forefoot lateral regions of Lamon in view of Varn to be equal in size in order to balance the pressure on the anatomy of a foot of a user and offer equal support to a user’s foot. 
Claim 3-8, 10, 13-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamont in view of Drennan (US 2014/0173940 A1).
Regarding claim 3, Lamont discloses a protective boot (18) configured to be worn on a human foot and lower leg of an individual while reclining to support a lower leg, heel, and foot of the individual while reclining to reduce a risk of foot drop and heel pressure ulcers (see Fig. 4 and Col. 1 lines 7-20 and Col. 2 lines 4-12; boot 18 is configured to be worn on the foot and lower leg of an individual while reclining, as they are in bed, to support and reduce the risk of foot drop and heel pressure ulcers), the boot (18) comprising:
a shell (12, 13) formed of a flexible and compressible material (definition of shell: something that resembles a shell: such as an external case or outside covering, https://www.merriam-webster.com/dictionary/shell, thus see Fig. 3 and Col. 2 lines 60-67; boot 18 interpreted to be a shell, as it is an outside covering for a foot, and is made out of panels 12, 13, which are made out of flexible, compressible material), the shell (12, 13) having a proximal leg portion (19), a distal forefoot portion (29) contiguous with and projecting from the leg portion (19) in a transverse direction thereto (see Fig. 3; boot 18 has an upper portion 19, which receives the leg of a user, thus a leg portion, and a foot portion 29, which receives the forefoot of a user, and foot portion 29 is contiguous with and projects from the upper portion 19 in a transverse direction thereto), a continuous cavity defined by and within the leg (19) and forefoot portions (29) and complementary in size and shape to receive and support the lower leg and foot of the individual while supporting the foot of the individual in an upright position (see Annotated Fig. 3 of Lamont and Fig. 4; the continuous cavity is labeled as cavity in annotated Fig. 3, which is the empty space that is within the upper portion 19 and foot portion 29 that receives the leg and foot of the user, and thus is complementary in size and shape to receive and support the lower leg and foot in an upright position, as seen in Fig. 4), a rim that borders an anterior opening defined in the leg (19) and forefoot portions (29) to permit the foot and lower leg of the individual to pass therethrough into the cavity within the leg (19) and forefoot portions (29) (see Annotated Fig. 3 of Lamont; the rim or outer edge that borders an anterior opening (also labeled in Annotated Fig. 3 of Lamont) defined in upper portion 19 and foot portion 29 to permit the foot and lower leg of the individual to pass therethrough into the cavity within the first and second forefoot lateral regions of foot portion 29 is labeled in Annotated Fig. 3 of Lamont), left and right leg lateral regions defined by the leg portion (19) and separated by a first portion of the anterior opening (see Annotated Fig. 3 of Lamont; boot 18 comprises left and right leg lateral regions, which are the left and right side regions of upper part 19 that receives the lower leg of a user, and the left and right lateral regions are separated by a first portion of the anterior opening labeled as the 1st anterior opening in Annotated Fig. 3 of Lamont, as when the left and right leg lateral regions are not secured via leg strap 28, there is an opening or leg space area where a user’s leg would fit inside), and oppositely-disposed first and second forefoot lateral regions defined by the forefoot portion (29) and separated by a second portion of the anterior opening (see modified Fig. 3 of Lamont; first and second forefoot lateral regions are defined by foot portion 29, and are separated by a second portion of the anterior opening, which is labeled in Annotated Fig. 3 as the 2nd anterior opening), the first and second forefoot lateral regions of the forefoot portion (29) being sized so that neither of the first and second forefoot lateral regions is of sufficient size to be able to entirely close the portion of the anterior opening within the forefoot portion (29) or to be folded onto each other to entirely close the portion of the anterior opening within the forefoot portion (29) or completely cover an entirety of a dorsum of the foot of the individual within the cavity (see Annotated Fig. 3 of Lamont; the forefoot lateral regions of foot portion 29 are sized so that neither of the forefoot lateral regions are of sufficient size to be able to entirely close the portion of the anterior opening within the foot portion 29 or neither of the forefoot lateral regions are of size to be folded onto each other to entirely close the portion of the anterior opening or neither of the forefoot lateral regions are of size to completely cover an entirety of a dorsum of the foot within the cavity, as boot 18 is an open-toed design);
a closure system (26, 27, 28) comprising at least a first strap (28) that adjustably closes the first portion of the anterior opening with the left and right leg lateral regions of the leg portion (19) (see Annotated Fig. 3 of Lamont; leg strap 28 adjustably closes the first portion of the anterior opening, as hook and loop material is provided on patches 26, 27, with the left and right leg lateral regions of upper part 19, see Col. 3 lines 22-31); and 
a single forefoot flap (31) that extends from the first forefoot lateral region and extends to the second forefoot lateral region (see Annotated Fig. 3 of Lamont; foot strap 31 is a single forefoot flap and extends from the first forefoot lateral region to the second forefoot lateral region as labeled in Annotated Fig. 3 of Lamont) and entirely spans the second portion of the anterior opening within the forefoot and overlaps the dorsum of the foot of the individual wearing the boot (18) (see Annotated Fig. 3 of Lamont; foot strap 31 entirely spans or extends across the length of the second portion of the anterior opening or 2nd anterior opening within foot portion 29 and overlaps the dorsum of the foot of the individual wearing boot 18, see Fig. 4);
wherein the forefoot flap (31) is the only flap of the boot (18) that extends from either of the first and second forefoot lateral regions (see Annotated Fig. 3 of Lamont; foot strap 31 is the only flap of boot 18 that extends from the first and second lateral regions as seen in Fig. 3), spans the anterior opening of the forefoot portion (29) (see Annotated Fig. 3 of Lamont; foot strap 31 is the only flap of boot 18 that spans or extends across the anterior opening of foot portion 29), and contacts the dorsum of the foot of the individual within the cavity of the boot (18) (see Figs. 3-4; foot strap 31 is the only flap of boot 18 that contacts the dorsum of the foot of the individual within the cavity of boot 18). 
Lamont does not disclose at least a second strap that adjustably draws the first and second forefoot lateral regions of the forefoot portion toward each other across the second portion of the anterior opening so as to enable the first and second forefoot lateral regions of the forefoot portion to contact and support lateral sides of the foot of the individual when present within the cavity and resist movement of the foot in the pronation and supination directions thereof but provide only minimal if any support to the dorsum of the foot; and the second strap of the closure system connecting the first and second forefoot lateral regions of the forefoot portion, entirely spanning the second portion of the anterior opening in the forefoot portion spanned by the forefoot flap, overlapping the forefoot flap, and traversing an exterior surface of the forefoot flap so that the forefoot flap is enabled to contact the dorsum of the foot when present within the cavity, separate and protect the dorsum of the foot from the second strap, distribute pressure applied by the second strap to the dorsum and, in combination with pressure applied to a sole of the boot by a distal region of the forefoot portion, resist movement of the foot in the dorsiflexion and plantarflexion directions. 
However, Drennan teaches an analogous protective boot (10) comprising at least a second strap (42) that adjustably draws the first and second forefoot lateral regions (33) of the forefoot portion (26) toward each other across the second portion of the anterior opening (36) so as to enable the first and second forefoot lateral regions (33) of the forefoot portion (26) to contact and support lateral sides of the foot of the individual when present within the cavity (34) and resist movement of the foot in the pronation and supination directions thereof but provide only minimal if any support to the dorsum of the foot (see Figs. 1 and 4-5, and [0021], [0023]-[0024]; foot strap 42 adjustably draws the first and second lateral regions 33 of the forefoot portion 26 toward each other across the anterior opening 36 within the forefoot portion 26 so as to enable the first and second lateral regions 33 to contact and support lateral sides of a foot of an individual when present within cavity 34, and resist movement of the foot in the pronation and supination directions but provide only minimal support to the dorsum of the foot) providing a closure system that facilitates tightening and adjustment of the boot on an individual’s lower leg (see [0021]) and to apply a proper amount of tension with one hand while ensuring proper positioning of the leg within the boot (see [0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the exterior surface of the the first and second lateral forefoot regions and the single forefoot flap (31 of Lamont) with an adjustable strap (42) and buckle (52) as taught by Drennan to have provided an improved protective boot with a closure system that facilitates tightening and adjustment of the boot on an individual’s lower leg (see [0021]) and to apply a proper amount of tension with one hand while ensuring proper positioning of the leg within the boot (see [0024]). Therefore, the combination of Lamont in view of Drennan results in the second strap (42 of Drennan) of the closure system connecting the first and second forefoot lateral regions of the forefoot portion (29 of Lamont) (as previously modified above, foot strap 42 of Drennan is provided on the exterior surface of the first and second forefoot lateral regions and foot strap 31 of Lamont, and thus foot strap 42 of Drennan connects the first and second forefoot lateral regions of foot portion 29 when the foot strap 42 of Drennan is tightened), entirely spanning the second portion of the anterior opening in the forefoot portion (29 of Lamont) spanned by the forefoot flap (31 of Lamont) (as previously modified above, foot strap 42 of Drennan is provided on the exterior surface of foot strap 31 of Lamont, and thus entirely spans or extends across the second portion of the anterior opening in foot portion 29 of Lamont spanned by the foot strap 31 of Lamont; see modified Fig. 3 of Lamont and see Figs. 1 and 4-5 of Drennan), overlapping the forefoot flap (31 of Lamont) (as previously modified above, foot strap 42 of Drennan is provided on the exterior surface of foot strap 31 of Lamont, thus overlaps the foot strap 31 of Lamont as foot strap 42 of Drennan lies on top of foot strap 31 of Lamont), and traversing an exterior surface of the forefoot flap (31 of Lamont) so that the forefoot flap (31 of Lamont) is enabled to contact the dorsum of the foot when present within the cavity (as previously modified above, foot strap 42 of Drennan is provided on the exterior surface of foot strap 31 of Lamont, thus traverses an exterior surface of foot strap 31 of Lamont so that the foot strap 31 of Lamont is enabled to contact the dorsum of the foot when present within the cavity, like in Fig. 4 of Lamont; see Figs. 1 and 4-5 of Drennan), separate and protect the dorsum of the foot from the second strap (42 of Drennan) (as previously modified above, foot strap 42 of Drennan is provided on the exterior surface of foot strap 31 of Lamont, foot strap 31 of Lamont separates and protects the dorsum of the foot from foot strap 42 of Drennan), distribute pressure applied by the second strap (42 of Drennan) to the dorsum and, in combination with pressure applied to a sole of the foot by a distal region of the forefoot portion (29 of Lamont), resist movement of the foot in the dorsiflexion and plantarflexion directions (as previously modified above, foot strap 42 of Drennan is provided on the exterior surface of foot strap 31 of Lamont, thus since foot strap 31 of Lamont separates and protects the dorsum from foot strap 42 of Drennan, the foot strap 31 of Lamont also distributes pressure applied by foot strap 42 of Drennan to the dorsum, and thus foot strap 42 of Drennan can be tightened to resist movement of the foot in the dorsiflexion and plantarflexion directions).
Regarding claim 4, Lamont in view of Drennan discloses the invention as discussed in claim 3. 
Lamont in view of Drennan does not disclose wherein one of the left and right leg lateral regions is larger in size than the other. 
However, Drennan teaches an analogous protective boot (10) wherein one of the left and right leg lateral regions (32) is larger in size than the other (see Figs. 4-5 and [0020]; right lateral region 32 is larger than the opposing left lateral region 32), providing one lateral region to be folded onto and cover at least part and more preferably the entire anterior portion of an individual’s lower leg (See [0020]) and to provide greater support to the foot of an individual while also reducing friction between the boot and its surrounding environment (see [0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the left leg lateral regions of Lamont in view of Drennan to have only one leg lateral region be larger than the opposing leg lateral region as taught by Drennan to have provided an improved protective boot that provides one lateral region to be folded onto and cover at least part and more preferably the entire anterior portion of an individual’s lower leg (see [0020]) and to provide greater support to the foot of an individual while also reducing friction between the boot and its surrounding environment (see [0008]). 
Regarding claim 5, Lamont in view of Drennan discloses the invention as discussed in claim 4. Lamont in view of Drennan further discloses wherein the one of the left and right leg lateral regions is of sufficient size to close the first portion of the anterior opening within the leg portion (19 of Lamont) of the shell (12, 13 of Lamont) (as previously modified above, the size of the left leg lateral region of Lamont is of sufficient size to close the first portion of the anterior opening within the upper part 19 of Lamont of panel 12, 13 of Lamont). 
Regarding claim 6, Lamont in view of Drennan discloses the invention as discussed in claim 3. 
Although Lamont in view of Drennan does not explicitly disclose wherein the first and second forefoot lateral regions are equal in size, it is noted that the applicant does not indicate that the claimed dimension is used for a particular purpose, solves a stated problem, or is otherwise critical. Therefore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sizes of the first and second forefoot lateral regions of Lamont in view of Drennan to be equal in size in order to balance the pressure on the anatomy of a foot of a user and offer equal support to a user’s foot.  
Regarding claim 7, Lamont in view of Drennan discloses the invention as discussed in claim 6. Lamont in view of Drennan further discloses wherein neither of the first and second forefoot lateral regions closes any part of the second portion of the anterior opening within the forefoot portion (29 of Lamont) (see Annotated Fig. 3 of Lamont; neither of the first and second forefoot lateral regions closes any part of the second portion of the anterior opening within foot portion 29 of Lamont as boot 18 of Lamont is an open-toed design). 
Regarding claim 8, Lamont in view of Drennan discloses the invention as discussed in claim 3. Lamont in view of Drennan further discloses wherein the forefoot portion (29 of Lamont) and the first and second forefoot lateral regions are sized and configured so that the second portion of the anterior opening remains partially open after the second strap (42 of Drennan) of the closure system has drawn the first and second forefoot lateral regions toward each other and the second strap spans the second portion of the anterior opening (as previously modified above (see claim 3), the first and second forefoot lateral regions are sized and configured so that the second portion of the anterior opening remains partially open after strap 42 of Drennan draws the first and second forefoot lateral regions toward each other and strap 42 of Drennan spans the second portion of the anterior opening, as boot 18 of Lamont is an open-toed design, see Fig. 3 of Lamont). 
Regarding claim 10, Lamont in view of Drennan discloses the invention as discussed in claim 3. Lamont in view of Drennan further discloses wherein the forefoot flap (31 of Lamont) has a greater surface area within the second portion of the anterior opening than does the second strap (42 of Drennan) (as previously modified above (see claim 3), foot strap 31 of Lamont has a greater surface area within the second portion of the anterior opening (see Annotated Fig. 3 of Lamont) than strap 42 of Drennan, as foot strap 31 of Lamont covers a greater surface than strap 42 of Drennan, as foot strap 31 of Lamont has a greater width than strap 42 of Drennan). 
Regarding claim 13, Lamont in view of Drennan discloses the invention as discussed in claim 3. Lamont in view of Drennan further discloses wherein the forefoot flap (31 of Lamont) is formed of the flexible and compressible material of the shell (12, 13) (see Col. 2 lines 60-67 of Lamont and see Fig. 3 of Lamont; boot 18 of Lamont is made out of panels 12, 13 of Lamont, which are a flexible, compressible material, and thus foot strap 31 of Lamont is also formed of the same flexible and compressible material). 
Regarding claim 14, Lamont in view of Drennan discloses a method of using the protective boot (18 of Lamont) of claim 3. Lamont in view of Drennan further discloses the method comprising: 
receiving and supporting the lower leg and the foot of the individual within the continuous cavity within the leg (19 of Lamont) and forefoot portions (29 of Lamont) so as to support the foot of the individual in an upright position within the forefoot portion (29 of Lamont) (see Fig. 4 of Lamont and Col. 1 lines 7-20, and Col. 2 lines 4-12 of Lamont; boot 18 of Lamont is configured to receive and support the lower leg and foot of the individual within the continuous cavity within upper part 19 of Lamont and foot portion 29 of Lamont to support the foot of the individual in an upright position within the foot portion 29, as seen in Fig. 4 of Lamont);
spanning the second portion of the anterior opening and the dorsum of the foot with the forefoot flap (31 of Lamont) (see Annotated Fig. 3 of Lamont and Fig. 4 of Lamont; foot strap 31 of Lamont spans the second portion of the anterior opening, labeled 2nd anterior opening, and the dorsum of the foot); and 
traversing the exterior surface of the forefoot flap (31 of Lamont) with the second strap (42 of Drennan) of the closure system and drawing the first and second forefoot lateral regions toward each other with the second strap (42 of Drennan) so that the second strap (42 of Drennan) applies pressure to the forefoot flap (31 of Lamont) and the forefoot flap (31 of Lamont) contacts the dorsum of the foot, separates and protects the dorsum of the foot from the second strap (42 of Drennan) and, in combination with the pressure applied to the sole of the foot by the distal region of the forefoot portion (29 of Lamont), resists movement of the foot in the dorsiflexion and plantarflexion directions (as previously modified above (see claim 3), strap 42 of Drennan is provided on the exterior surface of the first and second forefoot lateral regions and the foot strap 31 of Lamont, and thus when strap 42 of Drennan is secured, it applies pressure to foot strap 31 of Lamont and foot strap 31 of Lamont contacts the dorsum of the foot, separating and protecting the dorsum of the foot from strap 42 of Drennan and, thus when strap 42 of Drennan is tightened, in combination with the pressure applied to the sole of the foot by the distal region of foot portion 29 of Lamont, it resists movement of the foot in the dorsiflexion and plantarflexion directions). 
Regarding claim 15, Lamont in view of Drennan discloses the method as discussed in claim 14. Lamont in view of Drennan further discloses the method comprising traversing the first portion of the anterior opening with the first strap (28 of Lamont) of the closure system and closing the first portion of the anterior opening with at least one of the left and right leg lateral regions of the leg portion (19 of Lamont) (see Annotated Fig. 3 of Lamont and Fig. 4 of Lamont; leg strap 28 of Lamont traverses the first portion of the anterior opening, labeled as 1st anterior opening, and thus the first portion of the anterior opening is closed with at least one of the left and right leg lateral regions of upper part 19 of Lamont via leg strap 28 of Lamont). 
Regarding claim 16, Lamont in view of Drennan discloses the method as discussed in claim 15. 
Lamont in view of Drennan does not discloses wherein only one of the left and right leg lateral regions closes the first portion of the anterior opening within the leg portion. 
However, Drennan teaches an analogous protective boot (10) wherein only one of the left and right leg lateral regions closes the first portion of the anterior opening within the leg portion (see Figs. 4-5 and [0020]; the right lateral region 32 is sized larger than the opposing left lateral region 32, such that the right lateral region 32 is able to be folded onto and cover the entire anterior portion of an individual’s lower leg received within the cavity 34, which is the first portion of an anterior opening) providing one lateral region to be folded onto and cover at least part and more preferably the entire anterior portion of an individual’s lower leg (see [0020]) and to provide greater support to the foot of an individual while also reducing friction between the boot and its surrounding environment (see [0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the left and right leg lateral regions of Lamont in view of Drennan to have only one leg lateral region be larger than the opposing leg lateral region as taught by Drennan to have provided an improved protective boot that provides one lateral region to be folded onto and cover at least part and more preferably the entire anterior portion of an individual’s lower leg (see [0020]) and to provide greater support to the foot/leg of an individual while also reducing friction between the boot and its surrounding environment (see [0008]). 
Regarding claim 17, Lamont in view of Drennan discloses the method as discussed in claim 14. Lamont in view of Drennan further discloses wherein neither of the first and second forefoot lateral regions closes the second portion of the anterior opening within the forefoot portion (29 of Lamont) after the second strap (42 of Drennan) of the closure system has drawn the first and second forefoot lateral regions toward each other (see Annotated Fig. 3 of Lamont; as previously modified above (see claim 3 above), neither of the first and second forefoot lateral regions closes the second portion of the anterior opening, labeled 2nd anterior opening, within foot portion 29 of Lamont when strap 42 of Drennan is secured on the exterior surface of foot strap 31 of Lamont and is tightened to draw the first and second forefoot lateral regions toward each other, as boot 18 of Lamont is an open-toed design). 
Regarding claim 18, Lamont in view of Drennan discloses the method as discussed in claim 14. Lamont in view of Drennan further discloses wherein the second portion of the anterior opening remains partially open after the second strap (42 of Drennan) of the closure system has drawn the first and second forefoot lateral regions toward each other (see Annotated Fig. 3 of Lamont; as previously modified above (see claim 3 above), after strap 42 of Drennan is tightened and secured to draw first and second forefoot lateral regions toward each other, the 2nd anterior opening remains partially open, as boot 18 of Lamont is an open-toed design). 
Regarding claim 20, Lamont in view of Drennan discloses the method as discussed in claim 14. Lamont in view of Drennan further discloses wherein the forefoot flap (31 of Lamont) has a greater surface area within the second portion of the anterior opening than does the second strap (42 of Drennan) (as previously modified above (see claim 3), foot strap 31 of Lamont has a greater surface area within the second portion of the anterior opening (see Annotated Fig. 3 of Lamont) than strap 42 of Drennan, as foot strap 31 of Lamont covers a greater surface than strap 42 of Drennan, as foot strap 31 of Lamont has a greater width than strap 42 of Drennan). 
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamont in view of Drennan further in view of Starkey et al. (US 2019/0262187 A1).
Regarding claim 9, Lamont in view of Drennan discloses the invention as discussed in claim 3. 
Lamont in view of Drennan does not disclose wherein the forefoot flap applies a pressure not exceeding 32 mm Hg to the dorsum of the foot of the individual. 
However, Starkey teaches an analogous orthotic device wherein a pressure not exceeding 32 mm Hg to the dorsum of the foot of the individual is applied (see [0019] and [0014]-[0015]; the compression or pressure applied to the dorsum of the foot of an individual is from 0-30 mmHg, not exceeding 32 mmHg) providing an improved orthotic device to help alleviate pain and swelling symptoms.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure applied to the dorsum of the foot of the individual by the forefoot flap (31 of Lamont) of Lamont in view of Drennan to not exceed 32 mmHg as taught by Starkey to have provided an improved protective boot that helps alleviate pain and swelling symptoms (see [0023]). Therefore, the combination of Lamont in view of Drennan further in view of Starkey results in wherein the forefoot flap (31 of Lamont) applies a pressure not exceeding 32 mmHg to the dorsum of the foot of the individual (as previously modified above, foot strap 31 of Lamont has been modified to apply a pressure between 0-30 mmHg, not exceeding 32 mmHg). 
Regarding claim 19, Lamont in view of Drennan discloses the method as discussed in claim 14. 
Lamont in view of Drennan does not disclose wherein the pressure applied by the forefoot flap to the dorsum of the does not exceed 32 mm Hg.  
However, Starkey teaches an analogous orthotic device wherein a pressure not exceeding 32 mm Hg to the dorsum of the foot of the individual is applied (see [0019] and [0014]-[0015]; the compression or pressure applied to the dorsum of the foot of an individual is from 0-30 mmHg, not exceeding 32 mmHg) providing an improved orthotic device to help alleviate pain and swelling symptoms.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure applied to the dorsum of the foot of the individual by the forefoot flap (31 of Lamont) of Lamont in view of Drennan to not exceed 32 mmHg as taught by Starkey to have provided an improved protective boot that helps alleviate pain and swelling symptoms (see [0023]). Therefore, the combination of Lamont in view of Drennan further in view of Starkey results in wherein the pressure applied by the forefoot flap (31 of Lamont) to the dorsum of the does not exceed 32 mm Hg (as previously modified above, foot strap 31 of Lamont has been modified to apply a pressure between 0-30 mmHg, not exceeding 32 mmHg). 
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamont in view of Drennan further in view of Kaminski (US 2011/0168191 A1).
Regarding claim 11, Lamont in view of Drennan discloses the invention as discussed in claim 3. 
Lamont in view of Drennan does not disclose wherein the forefoot flap has a width of 10 centimeters or more. 
However, Kaminski teaches an analogous forefoot flap (2914, 2916) wherein the forefoot flap (2914, 2916) has a width of 10 centimeters or more (see [0087]; upper flaps may be about 4 inches in width, and 4 inches = 10.16 centimeters) providing an easy way to apply and adjust the sizing of the foot garment by overlapping the upper flaps more or less in order to fit the size of the foot (see [0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the forefoot flap (31 of Lamont) of Lamont in view of Drennan to have 10 centimeters or more as taught by Kaminski in order to have provided an improved protective boot that is easy to apply and adjust the sizing of by overlapping the upper flaps more or less in order to fit the size of the foot as necessary (see [0017]) and so that there is sufficient room on the flaps to adjust the size accordingly. 
Regarding claim 12, Lamont in view of Drennan further in view of Kaminski further discloses the invention as discussed in claim 11. 
Lamont in view of Drennan further in view of Kaminski does not disclose wherein the forefoot flap has a surface area of 100 cm2 or more. 
However, Kaminski teaches an analogous forefoot flap (2914, 2916) wherein the forefoot flap (2914, 2916) has a surface area of 100 cm2 or more (see [0087]; the width = 4 inches = 10.16 centimeters, and the length or height = 4 inches = 10.16 centimeters, thus 10.16 cm x 10.16 cm = 103 cm2) providing an easy way to apply and adjust the sizing of the foot garment by overlapping the upper flaps more or less in order to fit the size of the foot (see [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface area of the forefoot flap (31 of Lamont) of Lamont in view of Drennan further in view of Kaminski to be 100 cm2 or more as taught by Kaminski in order to have provided an improved protective boot that is easy to apply and adjust the sizing of by overlapping the upper flaps more or less in order to fit the size of the foot as necessary (see [0017]) and so that there is sufficient room on the flaps to adjust the size accordingly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/MICHELLE J LEE/Primary Examiner, Art Unit 3786